Name: Commission Delegated Regulation (EU) 2017/1550 of 14 July 2017 adding an Annex to Regulation (EU) 2016/1076 of the European Parliament and of the Council applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements
 Type: Delegated Regulation
 Subject Matter: European construction;  trade policy;  international affairs;  executive power and public service;  trade;  Africa;  tariff policy;  international trade
 Date Published: nan

 15.9.2017 EN Official Journal of the European Union L 237/57 COMMISSION DELEGATED REGULATION (EU) 2017/1550 of 14 July 2017 adding an Annex to Regulation (EU) 2016/1076 of the European Parliament and of the Council applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, Economic Partnership Agreements THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1076 of the European Parliament and of the Council of 8 June 2016 applying the arrangements for products originating in certain states which are part of the African, Caribbean and Pacific (ACP) Group of States provided for in agreements establishing, or leading to the establishment of, economic partnership agreements (1), and in particular Article 4(3) and Article 22 thereof, Whereas: (1) Regulation (EU) 2016/1076 applies the market access arrangements for products originating in those African, Caribbean and Pacific (ACP) Group of States that have concluded agreements establishing, or leading to the establishment of, economic partnership agreements (EPAs) with the EU. (2) The Economic Partnership Agreement between the European Union and its Member States, of the one part, and the SADC EPA States, of the other part (the EU-SADC EPA) is provisionally applied since 10 October 2016. (3) The Commission is empowered to adopt delegated acts in accordance with Article 4(3) and Article 22 of Regulation (EU) 2016/1076 to add an Annex to this Regulation setting out the market access regime applicable to the importation into the European Union of products originating in South Africa, given that the relevant trade provisions of the Trade, Development and Cooperation Agreement (TDCA) have been superseded by the relevant provisions of the EU-SADC EPA, HAS ADOPTED THIS REGULATION: Article 1 Annex V setting out the market access regime applicable to the importation into the EU of products originating in South Africa as specified in the Annex to this Regulation is added to Regulation (EU) 2016/1076. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 185, 8.7.2016, p. 1. ANNEX ANNEX V CUSTOMS DUTIES OF THE EU ON PRODUCTS ORIGINATING IN SOUTH AFRICA Products originating in South Africa shall be imported into the EU in accordance with the treatment set out for South Africa in Annex I to the SADC EPA, as stipulated in Article 24(2) thereof. Articles 9 to 20 of this Regulation apply to South Africa.